Porter, J.
delivered the opinion of court. The petition of appeal in this .case, l|tates, that at the May term, of 1825, of the trict court, a final judgment was rendered against the plaintiff; that there is error in it, and that, therefore, an appeal is prayed to the supreme court.
Boyce for the plaintiff, Oakley for the d& fendanf.
The judgment appears to have been ren-J & rr dered at the November term, 1824, and the appellees have prayed that the appeal may be ♦ dismissed, the judgment really rendered in the cause, not having been appealed from.
The appellant contends, this objection is cured by the joinder in error, filed by the ap-pellees, in which they state that there was no error in the judgmentofthe district court.
Appearing and pleading to the merits, waves all errors of form, and irregularities in the manner the appellee has been brought into court: but cannot cure such a defect as that which these proceedings present. No appeal has been taken from the judgment rendered. No issue has, or can be joined, on the judgment really given, for the answer can only apply to the judgment complained of in the petition ; and that judgment does not appear to have ever been rendered.
It is, therefore, ordered, adjudged and decreed, that the appeal be dismissed, with costs.